    Case: 1:20-cv-05730 Document #: 8 Filed: 09/30/20 Page 1 of 1 PageID #:147




           United States District Court Northern District of Illinois
           MOTION FOR LEAVE TO APPEAR PRO HAC VICE

                               “SCHEDULE A”
                    Additional Courts Admitted to Practice
                              (Maurice R. Mitts)

Utah State Bar – Admitted Pro Hac Vice 2020
U.S. Supreme Court – Admitted 1991
U.S. Court of Appeals for the Federal Circuit – Admitted 1988
U.S. Court of Appeals for the District of Columbia Circuit – Admitted 1988
U.S. Court of Appeals for the Third Circuit – Admitted 1988
U.S. Court of Appeals for the Ninth Circuit – Admitted 2020
U.S. Court of Appeals for the Eleventh Circuit – Admitted 2020
U.S. Court of Federal Claims – Admitted 1988
U.S. District Court for the Eastern District of Pennsylvania – Admitted 1988
U.S. District Court for the Middle District of Pennsylvania – Admitted 1988
U.S. District Court for the District of New Jersey – Admitted 1988
U.S. District Court for the District of Columbia – Admitted 1988
